Citation Nr: 0215790	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  98-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post thyroidectomy due to papillary thyroid carcinoma with 
anxiety disorder with depressive features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from July 1977 to June 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision in 
which the regional office (RO) continued a 10 percent rating 
for status post thyroidectomy due to papillary thyroid 
carcinoma with anxiety disorder with depressive features.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran has service-connected disability from status 
post thyroidectomy due to papillary thyroid carcinoma with 
symptoms of anxiety disorder with depressive features, the 
rating for which disability was 100 percent from June 18, 
1992 to February 28, 1997, and 10 percent from March 1, 1997 
to the present.

4.  Due to thyroid carcinoma and metastases thereof, the 
veteran underwent a left thyroid lobectomy in December 1993, 
a right hemithyroidectomy in February 1996, treatment with 
radioactive iodine in April 1996 and again after October 
1996, and, finally, radionuclide ablation of the thyroid 
gland in October 1997.

5.  A whole body scan on May 1, 1998 was normal and showed no 
signs of metastatic disease.

6.  The veteran's residual disability is described as 
postsurgical hypothyroidism, which is being treated with 
continuous medication and is manifested by subjective 
complaints of excess fatigability, weakness, constipation, 
palpitations, headache, heat intolerance, and periods of 
depression and changes in sleeping patterns with thyroid 
function tests within normal limits, and without mental 
sluggishness or more than mild symptoms resulting in 
occupational or social impairment due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or memory loss.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Since the effective date of the 10 percent rating in 
March 1997, the criteria for a rating of 100 percent for 
status post thyroidectomy due to carcinoma, with anxiety 
disorder with depressive features, were met until April 30, 
1998.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic 
Code 7903 (2001).

3.  After April 30, 1998, the criteria for a schedular rating 
in excess of 10 percent for residuals of thyroidectomy with 
anxiety disorder and depressive features were not met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.119, Diagnostic Code 7903 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his disability from status post 
thyroidectomy due to papillary thyroid carcinoma with anxiety 
disorder and depressive features has worsened and should be 
rated higher than the 10 percent continued by the RO's August 
1997 rating decision.

First, the Board has considered the history of the veteran's 
thyroid disorder and the rating history.  Service medical 
records show that a thyroid nodule was detected during the 
veteran's medical examination for separation from service.  
An ultrasound scan revealed a left lobe nodule.  Synthroid 
therapy resulted in a slight decrease in the size of the 
nodule.  A September 1992 VA examination report contains a 
diagnosis of a solitary non-functional nodule in the left 
lobule of the thyroid.

On this basis, a December 1992 rating decision granted 
service connection for hypothyroidism and assigned a 
noncompensable disability evaluation, as the veteran had been 
found to be essentially symptom free.  

In December 1993, the veteran underwent a left thyroid 
lobectomy due to papillary thyroid carcinoma.  He underwent a 
right thyroidectomy in February 1996.  

In a September 1996 rating decision, the RO assigned a rating 
of 100 percent, effective from the day following the 
veteran's separation from service through February 1997, for 
status post thyroidectomy due to papillary thyroid carcinoma, 
anxiety disorder with depressive features, followed by a 10 
percent rating from March 1, 1997.  The veteran appealed the 
August 1997 rating decision that continued the 10 percent 
rating.

The veteran's disability from his thyroid disorder has been 
rated by the RO utilizing Diagnostic Codes 9400 and 7914.

Under Diagnostic Code 7914, disability from malignant 
neoplasm of a part of the endocrine system is rated 100 
percent.  A note following Diagnostic Code 7914 provides that 
a rating of 100 percent shall continue beyond the cessation 
of any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after the discontinuance 
of such treatment, the appropriate disability rating shall be 
determined by a mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disability is rated based on residuals.

In this case, additional evidence added to the record shows 
that, following the right hemithyroidectomy in February 1996, 
the veteran was treated with radioactive iodine on April 16, 
1996. Moreover, a whole body scan in October 1996 showed 
evidence of thyroid carcinoma metastatic to the superior 
mediastinum, for which the veteran underwent a second course 
of radioiodine therapy, followed by the third - and 
apparently final - course on October 24, 1997, when the 
veteran underwent radionuclide ablation of his thyroid gland.  
Thus, under Diagnostic Code 7914, he would be entitled to 100 
percent rating due to the presence of malignant neoplasm in 
April 1996 and for at least 6 months after his last treatment 
on October 24, 1997.

After April 24, 1998, or 6 months after the cessation of the 
radionuclide ablation of the thyroid gland, the veteran 
underwent a whole body radiological scan on May 1, 1998.  The 
scan showed no areas of abnormally increased tracer 
deposition to suggest metastatic disease.  The examiner 
reported that there was no evidence of metastatic thyroid 
carcinoma. It does not appear that the veteran has had a 
recurrence of cancer, has had metastasis of cancer, or has 
undergone surgery, chemotherapy or other therapeutic 
procedures for thyroid cancer since October 24, 1997.  
Therefore, the Board finds that it is appropriate to rate the 
veteran on the residuals of the malignancy beginning May 1, 
1998.

The medical evidence concerning the veteran's residual 
disability must be viewed in the context of 38 C.F.R. 
§ 4.126(d).  That regulation provides that when a single 
disability has been diagnosed as both a physical condition 
and as a mental disorder, the rating agency shall evaluate it 
using a diagnostic code which represents the dominant (more 
disabling) aspect of the condition.

The Board will first consider the physical aspects of the 
residual disability. Under Diagnostic Code 7903, a 10 percent 
rating is assigned for hypothyroidism manifested by 
fatigability or where continuous medication is required for 
control.  A 30 percent rating is provided for fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is provided for muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is provided for 
hypothyroidism with cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute) and sleepiness.

In this case, an outpatient treatment noted dated in 
September 1998 shows that the veteran had a history of 
hypothyroidism.  He had complaints of recurrent headache, 
generalized weakness, insomnia, weight gain, hoarseness, and 
cold intolerance.  These symptoms had persisted despite an 
increased dosage of medication for hypothyroidism.

The veteran underwent another VA endocrinology examination in 
September 2002.  The examiner reviewed the claims folder, 
including the veteran's medical records. She noted that the 
veteran had continued follow-up treatment at VA clinics and 
that he had required multiple adjustments in his medication 
due to uncontrolled hypothyroidism.  She added that he was 
taking Synthroid daily, and that the electronic notes that 
she had reviewed showed no evidence of thyroid-related 
symptoms on follow-up visits.  Nonetheless, the examination 
report indicates the veteran had current complaints of 
excessive tiredness, weakness, marked heat intolerance, 
chronic constipation, hair loss, excessive sleepiness, 
excessive perspiration, headache, and occasional 
palpitations.  He denied hoarseness, dysphagia, and diarrhea.  
The examiner noted that a review of treatment records did not 
show weight gain.  She reported the following diagnoses:  1) 
papillary thyroid carcinoma; 2) status post total 
thyroidectomy secondary to thyroid carcinoma (left lobe 1993 
and right lobe 1996); 3) status post radioiodine therapy 
(1992 and 1997); 4) postsurgical hypothyroidism, under 
treatment.  The examiner expressed an opinion that the 
veteran's symptoms were not disabling.  His thyroid function 
tests were within normal limits.

The Board concludes that the record does not support a rating 
in excess of 10 percent for postsurgical hypothyroidism under 
Diagnostic Code 7903.  Despite the veteran's complaints of 
such symptoms as weakness, excessive sleepiness, occasional 
palpitations, and weight gain, his subjective complaints are 
not born out by objective clinical findings - as the examiner 
mentioned.  The veteran is taking medication daily for 
hypothyroidism; his thyroid function test was normal in 
September 2002.  The record does not show that he has 
thyroid-related mental sluggishness.  Nor are there objective 
findings of fatigability and constipation.  According to the 
examiner who conducted the most recent examination, the 
veteran does not have disability from his postsurgical 
hypothyroid disorder.  Therefore, the Board concludes that 
the criteria for a rating in excess of 10 percent under 
Diagnostic Code 7903 for the period since April 30, 1998, 
have not been met.

The Board will next consider the psychiatric aspects of his 
residual disability. Under the General Rating Formula for 
Mental Disorders, 38 C.F.R. § 4.130, a 10 percent disability 
rating is assigned for generalized anxiety disorder with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  

A 30 percent disability rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  

A 70 percent rating is assigned for occupation and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, one's own 
occupation, or own name.

The veteran was afforded a VA psychiatric examination in 
September 2002.  The examiner noted that the veteran had not 
had any psychiatric hospitalizations.  The examiner further 
noted the diagnosis of anxiety disorder not otherwise 
specified, with depressive features that was reported in a VA 
examination report dated in October 1995.  A diagnosis of 
generalized anxiety disorder was reported in a VA examination 
report dated in May 1997.  The veteran's subjective 
complaints included periods of depression and changes in 
sleeping patterns.  He also complained of weight gain.  On 
examination the veteran was clean, obese, and adequately 
dressed and groomed.  He was alert and well oriented.  His 
mood was anxious.  His affect was constricted.  He attention, 
concentration, and memory were good.  His speech was clear 
and coherent.  He was not hallucinating.  He was not suicidal 
or homicidal.  His insight and judgment were fair.  He showed 
good impulse control.  The diagnosis was mild generalized 
anxiety disorder secondary to thyroid condition.  On a scale 
used to measure overall functioning (GAF), the examiner 
assigned a score of 65, indicative of mild symptoms such as 
depressed mood and mild insomnia, or some difficulty in 
social or occupational functioning, but generally functioning 
pretty well, with some meaningful interpersonal 
relationships.

Based on this and other neuropsychiatric examination reports 
in the claims file, the Board concludes that the veteran 
would not be entitled to a rating in excess of 10 percent 
based on a mental disorder during the period since May 1, 
1998.  He has not had psychiatric hospitalizations or 
treatment.  He has not been given psychotropic medication.  
Although he has some symptoms of periodic depression and 
disturbances in sleep patterns, he is reported to be 
generally functioning well with only mild symptoms which 
would affect social or occupational functioning.  There is no 
evidence indicating that the veteran has symptoms such as 
suspiciousness, panic attacks, chronic sleep impairment, or 
memory loss.  Therefore, the Board concludes that since May 
1, 1998, the veteran has not met the criteria for a schedular 
rating in excess of 10 percent for a mental disorder 
associated with his thyroid disorder.

II.  Extraschedular and Other Considerations

The Board has considered the provisions of 38 C.F.R. §  4.7, 
which provide for assignment of the next higher evaluation 
where the disability picture more closely approximates the 
criteria for the next higher evaluations.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  As 
discussed above, the veteran's overall disability picture 
does not approximate the criteria for the next higher 
schedular evaluation of 30 percent under Diagnostic Code 7903 
or the general rating formula for mental disorders.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A full range of higher schedular 
ratings, up to 100 percent, are assignable pursuant to 
Diagnostic Code 7903 and 9400, but the medical evidence 
reflects that the manifestations required to warrant such 
higher ratings are not present in this case.  

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for his residual disability since 
April 1998, nor is it otherwise shown that the residual 
disability, by itself, has so markedly interfered with 
employment as to render impractical the application of 
regular schedular standards.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
residuals of thyroidectomy with anxiety disorder and 
depressive features is adequately compensated by the 10 
percent schedular evaluation after April 30, 1998.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted.

III.  Applicability of and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
August 1997 rating decision and the Statement of the Case and 
Supplemental Statement of the Case.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim.  The veteran has had 
several opportunities to identify sources of evidence, 
including the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed on his behalf by 
his representative.  The RO has obtained treatment records 
identified by the veteran.  The veteran has not provided 
information concerning additional evidence -- such as the 
names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), are applicable to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  VA has not been unable to 
obtain any records identified by the veteran or otherwise 
identified in the claims file.  Therefore, VA has no duty to 
notify the veteran of inability to obtain evidence.


ORDER

A rating of 100 percent for status post thyroidectomy due to 
papillary thyroid carcinoma with anxiety disorder with 
depressive features is granted through April 30, 1998, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

A rating in excess of 10 percent for status post 
thyroidectomy due to papillary thyroid carcinoma with anxiety 
disorder with depressive features after April 30, 1998, is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


